Exhibit 10.3

NATIONWIDE HEALTH PROPERTIES, INC.

2005 PERFORMANCE INCENTIVE PLAN

STOCK UNIT AWARD AGREEMENT

THIS STOCK UNIT AWARD AGREEMENT (this “Agreement”) is dated as of
[                    , 200    ] by and between Nationwide Health Properties,
Inc., a Maryland corporation (the “Corporation”), and [            ] (the
“Participant”).

WITNESSETH

WHEREAS, pursuant to the Nationwide Health Properties, Inc. 2005 Performance
Incentive Plan (the “Plan”), the Corporation has granted to the Participant
effective as of the date hereof (the “Award Date”), a credit of stock units
under the Plan (the “Award”), upon the terms and conditions set forth herein and
in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.

2. Grant. Subject to the terms of this Agreement, the Corporation hereby grants
to the Participant an Award with respect to an aggregate of [            ] stock
units (subject to adjustment as provided in Section 7.1 of the Plan) (the “Stock
Units”). As used herein, the term “stock unit” shall mean a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding share of the Corporation’s Common Stock (subject to adjustment as
provided in Section 7.1 of the Plan) solely for purposes of the Plan and this
Agreement. The Stock Units shall be used solely as a device for the
determination of the payment to eventually be made to the Participant if such
Stock Units vest pursuant to Section 3. The Stock Units shall not be treated as
property or as a trust fund of any kind.

3. Vesting. Subject to Section 8 below, the Award shall vest and become
nonforfeitable with respect to[one-third of the total number of Stock Units
(subject to adjustment under Section 7.1 of the Plan) on each of the first,
second and third anniversaries of the Award Date.]

4. Continuance of Employment. The vesting schedule requires continued employment
or service through each applicable vesting date as a condition to the vesting of
the applicable installment of the Award and the rights and benefits under this
Agreement. Employment or service for only a portion of the vesting period, even
if a substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 8 below
or under the Plan.

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is



--------------------------------------------------------------------------------

subject to termination without cause, confers upon the Participant any right to
remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment or services, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Participant’s other
compensation or benefits. Nothing in this paragraph, however, is intended to
adversely affect any independent contractual right of the Participant without
his or her consent thereto.

5. Dividend and Voting Rights.

(a) Limitations on Rights Associated with Units. The Participant shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Sections 5(b) and 5(c) with respect to Dividend Equivalent
Rights) and no voting rights with respect to the Stock Units and any shares of
Common Stock underlying or issuable in respect of such Stock Units until such
shares of Common Stock are actually issued to and held of record by the
Participant. No adjustments will be made for dividends or other rights of a
holder for which the record date is prior to the date of issuance of the stock
certificate.

(b) Dividend Equivalent Rights. Subject to Section 5(c) below, in the event that
the Corporation pays an ordinary cash dividend on its Common Stock and the
related dividend payment record date occurs at any time after the Award Date and
before all of the Stock Units subject to the Award either have been paid
pursuant to this Section 5(b) or Section 7 or have terminated pursuant to
Section 8, the Corporation shall credit the Participant with an additional
number of Stock Units equal to (i) the per-share cash dividend paid by the
Corporation on its Common Stock with respect to such record date, multiplied by
(ii) the total number of outstanding and unpaid Stock Units (including any
dividend equivalents previously credited under this Section 5(b) and with such
total number subject to adjustment pursuant to Section 7.1 of the Plan and/or
Section 9 hereof) subject to the Award as of such record date, divided by
(iii) the fair market value of a share of Common Stock (as determined under the
Plan) on the related dividend payment date. Any Stock Units credited pursuant to
the foregoing provisions of this Section 5(b) shall be subject to the same
vesting, payment and other terms, conditions and restrictions as the original
Stock Units to which they relate; provided, however, that the Participant may
elect, by a date designated by the Administrator that complies with the initial
deferral requirements of Section 409A of the Code and on a form and in a manner
prescribed by the Administrator, that any Stock Units credited pursuant to this
Section 5(b) that relate to Stock Units that are not vested as of the applicable
dividend payment record date and are subject to a deferred payment election
pursuant to Section 7 hereof, shall be paid on or as soon as practicable after,
and in any event within sixty (60) days following, the vesting date of such
Stock Units (as opposed to being paid on the deferred payment date), with any
Stock Units credited pursuant to this Section 5(b) after such vesting date being
paid pursuant to such deferred payment election; and provided, further, that, to
the extent required by Section 409A of the Code, any such election by the
Participant shall not be given effect by the Corporation if any Stock Units
become vested before the first anniversary of the Award Date for any reason (in
which case, Stock Units credited pursuant to this Section 5(b) shall again be
subject to the same payment terms as the original Stock Units to which they
relate). The Corporation shall in all cases retain discretion to pay any Stock
Units credited under this Section 5(b) in cash rather than shares of Common
Stock if and to the extent that payment in shares would exceed the applicable
share limits of the Plan. No crediting of Stock Units shall be made pursuant to
this Section 5(b) with respect to any Stock



--------------------------------------------------------------------------------

Units which, as of the related dividend payment record date, have either been
paid pursuant to this Section 5(b) or Section 7 or terminated pursuant to
Section 8.

(c) Election to Receive Vested Dividend Equivalents in Cash. Notwithstanding
Section 5(b), if the Participant elects to defer payment of any Stock Units
hereunder as contemplated by Section 7, the Participant may also elect, by a
date designated by the Administrator that complies with the initial deferral
election requirements under Section 409A of the Code and on a form and in a
manner prescribed by the Administrator, that, in the event that the Corporation
pays an ordinary cash dividend on its Common Stock and the related dividend
payment record date occurs after the date any Stock Units subject to such
deferral election have vested and prior to the date such vested Stock Units are
paid, the Corporation shall pay the Participant an amount equal to the per-share
cash dividend paid on its Common Stock, multiplied by the number of vested and
unpaid Stock Units subject to such deferral election as of such record date;
provided, however, that, to the extent required by Section 409A of the Code, any
such election by the Participant shall not be given effect by the Corporation if
any Stock Units become vested before the first anniversary of the Award Date for
any reason. Ordinary cash dividends payable pursuant to an effective election
will be paid to the Participant in cash in a lump sum on or as soon as
practicable, and in no event later than the later of (i) the 15th day of the
third month following the end of the Participant’s taxable year in which the
record date for such dividends occurs (the “Payment Date”) or (ii) the 15th day
of the third month following the end of the Corporation’s taxable year in which
the Payment Date occurs, together with any interest accrued on such amount with
respect to the period commencing with the date on which the related dividend is
actually paid to the Corporation’s stockholders and ending on the Payment Date,
such interest to accrue at an annual rate equal to the three-month London
Inter-Bank Offered Rate in effect on the date the related dividend is actually
paid to the Corporation’s stockholders and to be compounded quarterly. No
payment shall be made pursuant to this Section 5(c) with respect to any Stock
Units which, as of such record date, have either been paid pursuant to
Section 5(b) or Section 7 or terminated pursuant to Section 8. For purposes of
clarity, the Participant will not be entitled to both a credit of additional
Stock Units under Section 5(b) and a cash payment under this Section 5(c) with
respect to any Stock Unit in respect of any one dividend payment event.

6. Restrictions on Transfer. Neither the Award, nor any interest therein or
amount or shares payable in respect thereof may be sold, assigned, transferred,
pledged or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (a) transfers to the Corporation, or (b) transfers by will or the laws
of descent and distribution.

7. Timing and Manner of Payment of Stock Units. On or as soon as
administratively practicable following the vesting of the applicable portion of
the total Award, and in no event later than the later of (i) the 15th day of the
third month following the end of Participant’s taxable year in which each
vesting of the applicable portion of the total Award pursuant to Section 3 or
Section 9 occurs or (ii) the 15th day of the third month following the end of
the Corporation’s taxable year in which each such vesting occurs, the
Corporation shall deliver to the Participant a number of shares of Common Stock
(either by delivering one or more certificates for such shares or by entering
such shares in book entry form, as determined by the Corporation in its
discretion) equal to the number of Stock Units subject to this Award that vest



--------------------------------------------------------------------------------

on the applicable vesting date (including any vested Stock Units credited in
respect of Dividend Equivalent Rights pursuant to Section 5(b) hereof).
Notwithstanding the foregoing sentence, the Participant may elect, on a form and
in a manner prescribed by the Administrator and subject to the requirements of
Section 409A of the Code, to defer any such payment of vested Stock Units,
provided that (i) such election must be made by a date designated by the
Administrator that complies with the initial deferral requirements and any other
applicable requirements of Section 409A of the Code (including, without
limitation, the six-month waiting period contemplated by Section 18, if
applicable) and (ii) to the extent required by Section 409A of the Code, any
such election by the Participant shall not be given effect by the Corporation if
any Stock Units become vested before the first anniversary of the Award Date for
any reason (in which case, Stock Units shall again be payable on or as soon as
administratively practicable after the vesting date, and in no event later than
the later of (i) the 15th day of the third month following the end of
Participant’s taxable year in which the vesting date occurs or (ii) the 15th day
of the third month following the end of the Corporation’s taxable year in which
the vesting date occurs). Pursuant to this Section 7, if the Participant elects
to defer any such payment of vested Stock Units, such payment shall be made in
accordance with the Participant’s deferral election form. The Corporation’s
obligation to deliver shares of Common Stock or otherwise make payment with
respect to vested Stock Units is subject to the condition precedent that the
Participant or other person entitled under the Plan to receive any shares with
respect to the vested Stock Units deliver to the Corporation any representations
or other documents or assurances required pursuant to Section 8.1 of the Plan.
The Participant shall have no further rights with respect to any Stock Units
that are paid pursuant to Section 5(b) or this Section 7 or that terminate
pursuant to Section 8.

8. Effect of Termination of Employment. The Participant’s Stock Units shall
terminate to the extent such units have not become vested prior to the first
date the Participant is no longer employed by the Corporation or one of its
Subsidiaries, regardless of the reason for the termination of the Participant’s
employment with the Corporation or a Subsidiary, whether with or without cause,
voluntarily or involuntarily; provided, however, that if the Participant has any
rights to accelerated vesting of restricted stock awards in connection with such
termination of employment pursuant to a change in control or other employment
agreement with the Corporation, subject to Section 18 of this Agreement and to
the extent permitted by Section 409A of the Code, such acceleration rights shall
apply equally to the Stock Units. If any unvested Stock Units are terminated
hereunder, such Stock Units shall automatically terminate and be cancelled as of
the applicable termination date without payment of any consideration by the
Corporation and without any other action by the Participant, or the
Participant’s beneficiary or personal representative, as the case may be.

9. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Administrator shall make adjustments in accordance with such section in the
number of Stock Units then outstanding and the number and kind of securities
that may be issued in respect of the Award. No such adjustment shall be made
with respect to any ordinary cash dividend for which dividend equivalents are
credited or paid pursuant to Section 5(b) or Section 5(c).



--------------------------------------------------------------------------------

10. Tax Withholding. Subject to Section 8.1 of the Plan and such rules and
procedures as the Administrator may impose, upon any distribution of shares of
Common Stock in respect of the Stock Units, the Corporation shall automatically
reduce the number of shares to be delivered by (or otherwise reacquire) the
appropriate number of whole shares, valued at their then fair market value (with
the “fair market value” of such shares determined in accordance with the
applicable provisions of the Plan), to satisfy any withholding obligations of
the Corporation or its Subsidiaries with respect to such distribution of shares
at the minimum applicable withholding rates; provided, however, that the
foregoing provision shall not apply in the event that the Participant has,
subject to the approval of the Administrator, made other provision in advance of
the date of such distribution for the satisfaction of such withholding
obligations. In the event that the Corporation cannot legally satisfy such
withholding obligations by such reduction of shares, or in the event of a cash
payment or any other withholding event in respect of the Stock Units, the
Corporation (or a Subsidiary) shall be entitled to require a cash payment by or
on behalf of the Participant and/or to deduct from other compensation payable to
the Participant any sums required by federal, state or local tax law to be
withheld with respect to such distribution or payment.

11. Notices. Any notice to be given under the terms of this Agreement shall be
in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s records, or at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be given only when received, but if the Participant is no longer an
employee of the Corporation, shall be deemed to have been duly given by the
Corporation when enclosed in a properly sealed envelope addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States Government.

12. Plan. The Award and all rights of the Participant under this Agreement are
subject to the terms and conditions of the provisions of the Plan, incorporated
herein by reference. The Participant agrees to be bound by the terms of the Plan
and this Agreement. The Participant acknowledges having read and understanding
the Plan, the Prospectus for the Plan, and this Agreement. Unless otherwise
expressly provided in other sections of this Agreement, provisions of the Plan
that confer discretionary authority on the Board or the Administrator do not
(and shall not be deemed to) create any rights in the Participant unless such
rights are expressly set forth herein or are otherwise in the sole discretion of
the Board or the Administrator so conferred by appropriate action of the Board
or the Administrator under the Plan after the date hereof.

13. Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan
and this Agreement may be amended pursuant to Section 8.6 of the Plan. Such
amendment must be in writing and signed by the Corporation. The Corporation may,
however, unilaterally waive any provision hereof in writing to the extent such
waiver does not adversely affect the interests of the Participant hereunder, but
no such waiver shall operate as or be construed to be a subsequent waiver of the
same provision or a waiver of any other provision hereof.



--------------------------------------------------------------------------------

14. Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Corporation as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Corporation with respect to
amounts credited and benefits payable, if any, with respect to the Stock Units,
and rights no greater than the right to receive the Common Stock as a general
unsecured creditor with respect to Stock Units, as and when payable hereunder.

15. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

16. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

17. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland without regard to
conflict of law principles thereunder.

18. Construction; Section 409A. It is intended that the terms of the Award will
not result in the imposition of any tax liability pursuant to Section 409A of
the Code. This Agreement shall be construed and interpreted consistent with that
intent. Notwithstanding any provision to the contrary in this Agreement, to the
extent necessary to avoid the imposition of any taxes under Section 409A of the
Code, no payment or distribution under this Agreement that becomes payable by
reason of a Participant’s termination of employment with the Corporation will be
made to such Participant unless such Participant’s termination of employment
constitutes a “separation from service” (as such term is defined in Section 409A
of the Code). For purposes of this Agreement, each amount to be paid or benefit
to be provided shall be construed as a separate identified payment for purposes
of Section 409A of the Code. If a Participant is a “specified employee” as
defined in Section 409A of the Code and, as a result of that status, any portion
of the payments under this Agreement would otherwise be subject to taxation
pursuant to Section 409A of the Code, such Participant shall not be entitled to
any payments upon a termination of his or her employment until the earlier of
(i) the expiration of the six (6)-month period measured from the date of such
Participant’s “separation from service” (within the meaning of Section 409A of
the Code) or (ii) the date of such Participant’s death. Upon the expiration of
the applicable Section 409A deferral period, all payments and benefits deferred
pursuant to this Section (whether they would have otherwise been payable in a
single sum or in installments in the absence of such deferral) shall be paid or
reimbursed to such Participant in a lump sum as soon as practicable, but in no
event later than ten (10) days (or if the payment is being made following the
participant’s death, no later than sixty (60) days following the date of death),
following such expired period, and any remaining payments due under this
Agreement will be paid in accordance with the normal payment dates specified for
them herein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Participant has hereunto set his
hand as of the date and year first above written.

 

NATIONWIDE HEALTH PROPERTIES, INC.     PARTICIPANT A Maryland corporation      
    By:         Signature Print Name:           Its:         Print Name



--------------------------------------------------------------------------------

CONSENT OF SPOUSE

In consideration of the execution of the foregoing Stock Unit Award Agreement by
Nationwide Health Properties, Inc., I,                                        
                                                                 , the spouse of
the Participant therein named, do hereby join with my spouse in executing the
foregoing Stock Unit Award Agreement and do hereby agree to be bound by all of
the terms and provisions thereof and of the Plan.

Dated: ____________, 200__

 

Signature of Spouse

  Print Name